I concur. The applicable reasoning and law is stated in appellants' brief as follows: *Page 263 
"Act No. 210, Pub. Acts 1933 (Comp. Laws Supp. 1940, §§ 14380-5 — 14380-9, Stat. Ann. §§ 27.1281 — 27.1285, provides the machinery for completion of a sale of the mortgaged property which is the security for payment of the mortgage debt. It is an expedient designed to obtain fulfilment (otherwise unobtainable) of the purposes of a trust by recourse to equitable court jurisdiction. The court deals with the impasse created by want of bids and the trust created by a trustee's purchase is to be administered under the court's supervision.
"The bonds as such are not required for completion of the purchase, if authorized. Purchase by the trustee under the act results in the automatic pro rata satisfaction of the amount owing on the bonds of all but the nonconcurring holders. This is on the theory that the trustee, in effect, applies as part payment of his bid, the debt found by the decree to be due to him insofar as it relates to the bonds of all but the nonconcurring holders. * * *
"Act No. 210 involves the issuance of no new or different securities; it makes no readjustment of the existing bonds or coupons; it does not modify, or discharge the mortgagor from, any personal obligation (except by the incidental credit resulting from this sale) and it leaves the mortgagor still liable for the deficiency and the mortgagor or others still possessed of all statutory rights of redemption. In no way is there any reorganization or readjustment of the mortgagor's affairs or property."
CHANDLER, STARR, and SHARPE, JJ., concurred with WIEST, J. BUTZEL, J., did not sit. *Page 264